Citation Nr: 0413160	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-18 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left thigh muscle 
disability.

2.  Entitlement to service connection for a left hamstring 
disability.

3.  Entitlement to service connection for trochanter 
bursitis, left hip.

4.  Entitlement to a rating in excess of 10 percent for a 
scar, left thigh.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran had active military service from January 1964 to 
January 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  

Service connection has been established for post-operative 
residuals of osteomyelitis of the left femur. 

Service medical records reveal that in September 1964, the 
veteran underwent a sequestrectomy of the left thigh.  This 
was followed by open drainage of the wound and antibiotic 
treatment for approximately five months.

In 1969 the veteran again underwent surgery to his left thigh 
to remove a 3-inch mass over the left thigh muscle.

In December 2003, the veteran testified that he had two left 
thigh scars.  The first was 10 to12 inches in length and very 
wide.  His second scar was about 3 inches long, but not wide.  
It also was very tender, because massive tissue was taken out 
and there was an indention in the back of the leg.  Regarding 
his claims for service connection for a left thigh muscle 
disorder, a hamstring disorder and trochanter bursitis of the 
left hip, the veteran reported that he had stiffness, loss of 
ROM, and a change in his gait due to weakening of the left 
leg, thigh and quadriceps muscles, and hamstring.  He also 
testified that he continued to be treated for bursitis of the 
left hip at the VAMC.  

The veteran was afforded VA examinations in July 2002, and 
March 2003.  At the time of the examinations, the examiners 
failed to discuss the veteran's service connection claims or 
to address whether the claimed disabilities were associated 
with the service-connected postoperative residuals of left 
femur osteomyelitis.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2003).  

Service connection can be granted for disability that is 
aggravated by a service-connected disability and compensation 
can be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claims.  38 U.S.C.A. § 5103A(d) (West 2002).  The 
record reflects that the July 2002 and March 2003 VA 
examinations were inadequate for rating purposes.  The 
examiners did not render opinions as to whether the veteran's 
service-connected disabilities aggravated the claimed left 
thigh muscle disorder, the left hamstring disorder, and/or 
trochanter bursitis of the left hip, or whether these 
disabilities were directly related to his period of service.  

A thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment 
(the complete claims folder) so that the disability 
evaluation will be a fully informed one should be 
accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Based upon the evidentiary record in the instant case, as 
discussed above, and in light of the applicable provisions of 
the VCAA, it is the Board's opinion that such examination 
should be afforded the veteran before the Board issues a 
determination on the merits of his claims.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC., for the following action:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for left hip or left 
lower extremity problems.  The RO should 
obtain copies of medical records from all 
sources identified by the veteran.

2.  Thereafter, the veteran should be 
afforded an examination by an appropriate 
specialist to evaluate all scars on his 
left lower extremity.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.  The 
examiner should use the use the 
Compensation and Pension examination 
worksheet for scars.

3.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the nature and etiology of any impairment 
of the veteran's left thigh muscle, left 
hamstring, and left hip.  All necessary 
tests and studies should be performed and 
all findings should be reported in 
detail.  The claims folder should be made 
available to the examiner for review.  
The examiner should be requested to 
render an opinion as to whether it is at 
least as likely as not that any current 
left thigh muscle disorder, left 
hamstring disorder, and/or left hip 
disorder began during the veteran's 
period of service or is causally related 
to any incident of such service.

If the answer to the above is in the 
negative, the examiner should also offer 
an opinion as to whether it is at least 
as likely as not that any of the 
veteran's service-connected disorders has 
caused or has aggravated any current left 
thigh muscle disorder, any left hamstring 
disorder, and/or any left hip disorder.  
In the event that the examiner finds that 
the service-connected disorders did not 
cause but have aggravated any current 
left thigh, left hamstring, or left hip 
disorder, the examiner should offer an 
opinion as to the incremental increase in 
any left thigh, left hamstring, or left 
hip disorder which is proximately due to 
a service-connected disorder.  If the 
examiner cannot provide an opinion as to 
the degree of increase in disability due 
to aggravation without resort to 
speculation, the examiner should so 
state.

4.  Following completion of the above, 
the RO should readjudicate the veteran's 
claims.  If any benefit remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and allowed a reasonable time 
for response.  Thereafter, if 
appropriate, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

